Citation Nr: 1046454	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left epididymitis, with 
testicular atrophy.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for cataracts, to include 
entitlement to special monthly compensation based on blindness.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right epididymitis, with testicular 
atrophy.  



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  The November 
2007 rating decision also denied entitlement to service 
connection for plantar fasciitis and left leg radicular pain; 
however, the Veteran limited his appeal to the issues reflected 
on the first page of this decision.  See January 2008 Notice of 
Disagreement.  Therefore, those issues are not currently before 
the Board and will not be discussed in the decision herein.  

The Veteran has repeatedly raised the issue of an earlier 
effective date for the grant of service connection for right 
epididymitis.  See Statements from the Veteran dated August 2006 
and June 2009.  However, the Board denied this claim in August 
2003, the Veteran appealed to the court, but then withdrew the 
appeal in September 2004.  A further inquiry into an earlier 
effect date for service connection is barred as a matter of law.  
See 38 C.F.R.  § 3.400(o)(2); see also Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (barring de novo consideration of effective dates 
after finality attached to a VA decision).  Therefore, the RO 
should not re-adjudicate this claim. 

The August 2010 statement of the Veteran clearly indicates that 
the Veteran has revoked his representatives power to represent 
him and is appealing these issues to the Board without 
representation.   


FINDINGS OF FACT

1.  In a January 2000 rating decision (issued in February 2000), 
the RO denied service connection for left epididymitis, with 
testicular atrophy, and special monthly compensation due to 
blindness.  The Veteran did not appeal that decision, and it 
became final.

2.  In a June 1999 rating decision, the RO denied service 
connection for bilateral cataracts, with visual acuity of 20/200.  
The Veteran did not appeal that decision, and it became final.

3.  In an August 2003 decision, the Board confirmed the denial of 
service connection for bilateral cataracts and left epididymitis, 
as well as entitlement to special monthly compensation due to 
blindness.  The Veteran did not appeal the those issues to the 
United States Court of Appeals for Veterans Claims and the August 
2003 Board decision became final as to those issues. 
 
4.  Since the final August 2003 Board decision, evidence that is 
new, relates to an unestablished fact necessary to substantiate 
the claims of service connection for left epididymitis or 
bilateral cataracts or entitlement to special monthly 
compensation due to blindness, is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim, has not been received.  

5.  The competent and probative evidence of record preponderates 
against a finding that bilateral glaucoma was incurred or 
aggravated in active military service.  

6.  The competent and probative evidence of record reflects that 
service-connected right epididymitis is manifested by subjective 
complaints of chronic scrotal pain, discomfort after intercourse, 
and intermittent complaints of problems urinating, with a weak 
and hesitant stream and decreased force.  The objective medical 
evidence reveals that the right testicle is atrophied, with 
normal epididymitis and no evidence of focal abnormality or 
abnormal fluid collection.  The preponderance of the evidence 
reflects that the Veteran's left testicle is normal.  


CONCLUSIONS OF LAW

1.  The June 1999 and January 2000 rating decisions denying 
service connection for bilateral cataracts and left epididymitis 
and entitlement to special monthly compensation due to blindness 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  The August 2003 Board decision denying entitlement to service 
connection for left epididymitis and cataracts, to include 
special monthly compensation due to blindness, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2010).

3.  New and material evidence sufficient to reopen the claims of 
entitlement to service connection for left epididymitis and 
cataracts and entitlement to special monthly compensation due to 
blindness has not been received, the claims may not be reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

4.  Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  

5.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected right epididymitis, with 
testicular atrophy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.115(b), Diagnostic Code 
7523-7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Left Epididimytis

Entitlement to service connection for left epididymitis was 
denied in a rating decision dated January 2000.  At that time, 
the RO considered service treatment records which showed the 
Veteran suffered from right epididymitis during service (for 
which service connection was granted in November 1997) but did 
not reveal any complaints, treatment, or findings related to the 
left testicle.  The RO also considered the Veteran's statements 
that his left testicle was damaged during the same in-service 
injury that caused his right testicle problems and that his left 
testicle problems have continued since that time.  The RO also 
considered post-service medical evidence that showed the Veteran 
complained of intermittent left testicular swelling and 
discomfort, as well as a July 1997 VA examination that revealed 
normal left testicles without any tenderness, epididymitis, or 
atrophy.  

Based on this evidence, the RO denied the Veteran's claim on the 
basis that the evidence showed his left testicle was normal and 
there was no evidence that a current left testicle disability was 
related to service.  The Veteran was advised of the RO's 
determination in February 2000 but he did not appeal the RO's 
decision; therefore, the January 2000 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The Veteran submitted a timely notice of disagreement and 
substantive appeal as to the issue of service connection for left 
epididymitis and the issue was certified to the Board for 
adjudication.  However, in August 2003 decision, the Board denied 
the Veteran's claim, noting that, while there was medical 
evidence documenting complaints of bilateral testicular pain and 
a diagnosis of possible left epididymitis, there was no competent 
evidence of in-service incurrence of a left testicle injury or 
disease and no competent medical evidence associating any 
disorder of the left testicle to service.

The August 2003 Board decision also addressed other issues on 
appeal at that time and the Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
However, the Veteran's appeal did not involve the issue of 
service connection for left epididymitis.  See September 2004 
Joint Motion for Remand.  Therefore, the August 2003 Board 
decision became final as to the issue of service connection for 
left epididymitis.  See 38 U.S.C.A. § 7104(b) (West 2002).  

In May 2006, the Veteran filed a claim attempting to reopen the 
claim of service connection for left epididymitis.  In support of 
his claim, the Veteran has submitted statements that both of his 
testicles were normal when he entered service and that he damaged 
his left testicle during service.  

While the Veteran's statements were not included in the record at 
the time of the last final decision in August 2003, they are not 
considered new or material because they are essentially 
duplicative of evidence already included in the record.  Indeed, 
at the time of the August 2003 Board decision, the evidentiary 
record included statements from the Veteran that he injured his 
left testicle in service, as well as his July 1963 induction 
examination that showed his genitourinary system was normal.  

Since the August 2003 Board decision, the new evidence submitted 
in support of the Veteran's claim includes post-service treatment 
records which show intermittent complaints left testicular pain 
and an April 2006 scrotal ultrasound report, which revealed that 
the Veteran's left testicle is normal in echotexture, size, and 
contour, with no abnormal fluid collections.  

In determining whether new and material evidence has been 
submitted to reopen a claim for service connection, the Board 
presumes the credibility of all evidence.  See 38 C.F.R. 
§ 3.159(c)(4).  However, while the new evidence is presumed 
credible, the evidence is not considered material because it does 
not raise a reasonable possibility of substantiating the claim.  
Indeed, the new evidence does not reveal that the Veteran has a 
current left testicle disability; nor does it contain medical 
opinion evidence that relates any current left testicle 
disability to service.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the evidence received in conjunction with the 
claim to reopen is not new and material, and does not serve to 
reopen the claim for service connection for left epididymitis.  
38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Cataracts and 
Special Monthly Compensation based on Blindness

Entitlement to service connection for bilateral cataracts, with 
visual acuity of 20/200, was denied in a rating decision dated 
June 1999.  At that time, the RO considered the Veteran's service 
treatment records which were negative for any complaints, 
treatment, or findings related to bilateral cataracts, as well as 
post-service medical evidence that showed, in August 1995, the 
Veteran was diagnosed with rule out cataracts after complaining 
of blurry vision that had persisted for two weeks and being noted 
to have corrected visual acuity of 20/200 bilaterally.  The post-
service medical evidence showed that the Veteran was subsequently 
diagnosed with cataracts and that he continued wearing glasses.  

Based on this evidence, the RO denied the Veteran's claim on the 
basis that there was no evidence that the Veteran's cataracts and 
visual acuity of 20/200 was incurred or aggravated during 
military service.  The Veteran did not appeal the RO's 
determination; therefore, the June 1999 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

Likewise, in a rating decision dated January 2000, the RO denied 
entitlement to special monthly compensation (SMC) based on 
blindness.  At that time, the RO considered the Veteran's 
statements that he believed he was entitled to SMC for blindness 
because of his cataracts, as well as the evidence submitted in 
support of the Veteran's claim of service connection for 
cataracts.  However, the RO denied the Veteran's claim for SMC on 
the basis that, while SMC is payable to a veteran because of a 
service-connected disability that results in the severe loss or 
visual acuity, among other things, the Veteran's cataracts are 
not a service-connected disability.  The Veteran was advised of 
the RO's determination in February 2000 but he did not appeal the 
RO's decision; therefore, the January 2000 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

The Veteran submitted a timely notice of disagreement and 
substantive appeal as to the issues of service connection for 
cataracts and entitlement to SMC due to blindness and both issue 
were certified to the Board for adjudication.  However, in August 
2003 decision, the Board denied the Veteran's claim of service 
connection for cataracts, noting that while the Veteran had 
testified and submitted statements that he suffered from 
cataracts in service, the objective evidence outweighed his 
statements because the service treatment records were negative 
for any complaints, treatment, or diagnosis of cataracts, or any 
other eye disorder other than refractive error, in service.  The 
Board also noted that there was no competent medical evidence 
relating the Veteran's cataracts to any incident or event in his 
military service.  

The Veteran filed an appeal at the Court as to the August 2003 
Board decision but his appeal did not involve the issues of 
service connection for cataracts or entitlement to SMC for 
blindness.  See September 2004 Joint Motion for Remand.  
Therefore, the August 2003 Board decision became final as to 
those issues.  See 38 U.S.C.A.  § 7104(b) (West 2002).  

Since the August 2003 Board decision, the new evidence submitted 
in support of the Veteran's claim for cataracts includes post-
service treatment records which show the Veteran has continued to 
be diagnosed with cataracts, as well as other eye disabilities, 
including glaucoma, pseudophakia, and continued impaired visual 
acuity.  See VA outpatient treatment records dated from 2006 to 
2009.  

While this evidence is considered new, in that it was not 
associated with the claims file at the time of the August 2003 
Board decision, the Board finds that this evidence is not 
material because it does not raise a reasonable possibility of 
substantiating the claim.  Indeed, while the new evidence shows 
that the Veteran has a current and continued diagnosis of 
cataracts and impaired visual acuity, among other eye 
disabilities, the Board notes that the new evidence does not 
contain any medical evidence or opinion that relates the 
Veteran's cataracts and impaired visual acuity to any event, 
disease, or injury in active service.  Therefore, even with the 
Board presuming the credibility of the new evidence, the Board 
finds the evidence submitted in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen the 
claim of service connection for cataracts.  38 U.S.C.A. §§ 5108, 
7104, 7105; 38 C.F.R. § 3.156(a).  

Once again, the Board finds that the Veteran repeating his prior 
statements is neither new or material evidence. 

Because the underlying claim of service connection for cataracts 
cannot be reopened, entitlement to service connection for 
cataracts cannot be established and, thus, the claim to reopen 
entitlement to SMC due to blindness cannot be granted, as the 
evidence submitted with the claim does not raise a reasonable 
possibility of substantiating the claim.  The establishment of 
service connection for an eye disability is a prerequisite to 
consideration of whether SMC should be awarded under 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350, and the new evidence does not 
reflect that service connection should be established for an eye 
disability.  

Having found that the evidence is not new and material, no 
further adjudication of the claim of service connection for 
cataracts or entitlement to SMC due to blindness is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Service Connection

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran is seeking entitlement to service connection for 
glaucoma.  

Review of the record reveals the Veteran has a current diagnosis 
of primary open angle glaucoma; therefore, there is evidence of a 
current disability.  See VA outpatient treatment records dated 
June 2006; July 2009; Hickson, supra.  Therefore, the remaining 
inquiry is whether there is evidence of in-service an event, 
disease, or injury, and medical evidence of a nexus between the 
current disability and the in-service event.  See Hickson, supra.  

The service treatment records do not contain any complaints, 
treatment, or findings related to glaucoma or any other chronic 
eye disability, except refractive error.  In fact, at his 
separation examination in May 1965, the Veteran's eyes were 
normal on clinical examination and he specifically denied having 
any eye trouble during service.  In this regard, the Board finds 
that the Veteran himself has provide evidence against his own 
claim at this time.   

The Board notes the Veteran has not provided any details as to 
any specific event, disease, or injury incurred during service to 
which his current glaucoma disability may be related.  In 
addition, the Veteran has not provided any lay or medical 
evidence that shows he had continued eye symptoms following 
service.  Instead, the first time the Veteran is shown to have a 
diagnosis of glaucoma is in January 2001, many years after 
service.  

The January 2001 VA outpatient treatment record reflects that the 
Veteran presented for treatment complaining of problems driving 
due to gradual decrease in his vision bilaterally.  After 
examining the Veteran, the examining physician diagnosed him with 
primary open angle glaucoma and cataracts.  See January 2001 VA 
outpatient treatment record.  Subsequent treatment records reveal 
that the Veteran's glaucoma diagnosis has been continued; 
however, the evidence reflects that his glaucoma is associated 
with other ocular disorders.  See VA outpatient treatment records 
dated March and June 2006.  

While the post-service medical evidence does not provide details 
about the specific ocular disorders with which the Veteran's 
glaucoma is related, the Board notes that the Veteran does not 
have any ocular disorder for which service connection has or may 
been established.  In addition, there is no medical record or 
opinion of record which shows that the Veteran's glaucoma was 
incurred in, or is otherwise related to his military service.  
See VA outpatient treatment records dated from 1995 to 2009.  

The Board finds that the post-service medical record, overall, 
provides evidence against this claim, indicating a problem that 
began many years after service with no connection to service. 

In evaluating this claim, the Board notes the Veteran has not 
been afforded a VA examination.  However, as noted, there is no 
in-service event, injury, or disease to which the current 
disability may be related; nor is there any indication that the 
current glaucoma may be related to his military service, as the 
Veteran has not provided credible lay evidence of continued eye 
symptoms following service and there is no medical evidence of 
record that suggests that his glaucoma may be related to service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply 
stated, the Veteran himself has never indicated that he has had 
glaucoma since service. 

In sum, the Board finds there is no competent or credible 
evidence that shows glaucoma was incurred or aggravated during 
active military service, there is no competent lay or medical 
evidence of record that shows the Veteran suffered from 
continuous eye symptoms or disability following service, and 
there is no medical evidence of record that finds the Veteran's 
current diagnosis of glaucoma is related to his active military 
service.  Based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of service 
connection for glaucoma and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  In determining the level of impairment, 
the disability must be considered in the context of the entire 
recorded history, including service medical records.  38 C.F.R. 
§ 4.2.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to service connection for right testicle atrophy was 
established in November 1997, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code (DC) 7523, effective 
September 20, 1995.  

The Veteran disagreed with the disability rating assigned to his 
service-connected right testicle disability and, in April 1999, 
the Board determined that an increased rating of 10 percent was 
warranted under DC 7804.  In granting the increased rating, the 
Board noted that compensable ratings were not warranted under the 
diagnostic criteria provided under DC 7523, for complete atrophy 
and removal of the testes, or DC 7525, for chronic epididymo-
orchitis, but, given the Veteran's reports of chronic pain, the 
Board determined that the disability should be evaluated as 
analogous to a tender and painful scar, for which a maximum 10 
percent rating is provided under DC 7804.  The Board also re-
characterized the Veteran's disability as residuals of 
epididymitis, with testicular atrophy.  In a June 1999 rating 
decision, the RO granted a 10 percent disability rating under DC 
7523-7804, effective September 1995.  

The Veteran has asserted that his service-connected right 
epididymitis, with testicular atrophy, warrants a disability 
rating higher than 10 percent.  As noted, the Veteran's 
disability is currently rated 10 percent disabling under DC 7523-
7804.  His specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 7523-7804 pursuant to 38 C.F.R. 
§§ 4.20 and 4.27.  See 38 C.F.R. § 4.20 (2010); April 1999 Board 
decision.  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.97, DC 7804, for superficial 
scars that are painful and tender on examination (which the Board 
would agree); however, the Board will evaluate the Veteran's 
service-connected disability under all potentially applicable 
diagnostic codes to determine if a higher disability rating is 
warranted.  

Under DC 7804, superficial scars that are painful on examination 
warrant the maximum 10 percent rating available under that code.  

Under DC 7523, complete atrophy of one testicle warrants a 
noncompensable (zero percent) disability rating, while complete 
atrophy of both testicles warrants a 20 percent rating.  
Evaluation of a disability under this code also requires review 
for special monthly compensation under § 3.350.  

In this regard, the Board notes that the entitlement to special 
monthly compensation for loss of a creative organ was granted in 
a March 1998 rating decision (issued in April 1998).  Therefore, 
the decision herein will not address entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  

Under DC 7525, chronic epididymitis is rated as a urinary tract 
infection, which warrants a 10 percent rating for long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent rating is 
warranted for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times/year), 
and/or requiring continuous intensive management.  With evidence 
of poor renal function, rate the disability as renal dysfunction.  

The pertinent evidence of record reflects that the Veteran's 
service-connected right epididymitis is manifested by subjective 
complaints of chronic scrotal pain and discomfort after 
intercourse.  The Veteran has also variously reported 
experiencing problems urinating, with a weak and hesitant stream 
and decreased force.  See VA outpatient treatment records dated 
March 2006 and May 2007; see also March 2007 VA/QTC examination 
report.  The objective medical evidence reveals no masses or 
cutaneous lesions in the scrotum and normal cords, without 
hydrocele, spermatocele, or testes masses.  See March and April 
2006 VA outpatient treatment record.  The objective medical 
evidence also reflects that both of the Veteran's testicles are 
small but the right testicle is smaller than the left and there 
is no indication that the small size of the left testicle is due 
to atrophy associated with epididymitis.  In this regard, an 
April 2006 ultrasound revealed an atrophic right testicle, normal 
epididymitis, and no evidence of focal abnormality or abnormal 
fluid collection.  The April 2006 ultrasound also contained 
findings regarding the size of the left testicle but the 
physician who interpreted the findings did not report that the 
left testicle was atrophied or was manifested by any other 
disabling characteristics.  

In March 2007, the Veteran was afforded a VA/QTC examination to 
evaluate the severity of his service-connected right 
epididymitis.  The Veteran reported that he urinates six times a 
day at 1.5 intervals and, at night, urinates six times at one 
hour intervals.  He reported having problems with weakness, loss 
of appetite, limitation of exertion, and recurrent urinary tract 
infections, but the examiner noted there was no functional 
impairment resulting from his right epididymitis.  Objective 
examination confirmed that the right testicle is completely 
atrophied and the rest of the genital exam was normal.  The 
examiner continued the diagnosis of right epididymitis with 
testicular atrophy, with testicular atrophy being the only 
residual condition thereof.  

At the outset, the Board notes that the 10 percent rating 
currently assigned under DC 7804 is the highest possible rating 
available under that code.  Therefore, as noted, the Board will 
evaluate the Veteran's service-connected right epididymitis under 
all other potentially applicable diagnostic codes.  

In evaluating the Veteran's claim under DC 7523, the Board notes 
that a disability rating higher than 10 percent is not warranted 
because the competent and probative evidence does not reflect 
that both of the Veteran's testicles are atrophied.  As noted, 
while a March 2006 VA outpatient treatment record reflects that 
both testicles are small, the preponderance of the evidence 
describes only the right testicle as atrophied.  See VA 
outpatient treatment records dated August 2005, April 2006; March 
2007 VA/QTC examination report.  Therefore, the Board finds the 
preponderance of the evidence is against a finding that both 
testicles are atrophied and, thus, a disability rating higher 
than 10 percent is not warranted under DC 7523.  The Board finds 
that the Veteran's post-service medical records provide highly 
probative evidence against this claim. 

In evaluating the Veteran's claim as a urinary tract infection 
under DC 7525, the Board initially notes that, despite the 
Veteran's report of recurrent urinary tract infections, the 
objective medical evidence does not contain any complaints, 
treatment, or findings therefor.  Nevertheless, the evidence also 
does not show that the Veteran's right epididymitis has resulted 
in recurrent symptomatic infections that require drainage or 
frequent hospitalizations or has required continuous intensive 
management.  Instead, the evidence shows that the Veteran and his 
physicians decided to treat his right epididymitis with non-
steroidal anti-inflammatory drugs (NSAIDs), which helped decrease 
his scrotal pain such that he was only having intermittent pain 
during an orgasm.  See VA outpatient treatment records dated 
April 2006 and October 2006.  

In addition to the foregoing, the Board finds there is no 
evidence that the Veteran's right epididymitis is manifested by 
poor renal function.  The Veteran has consistently denied having 
renal problems and the objective evidence does not reflect that 
the Veteran has constant albumin, recurring albumin with hyaline, 
granular casts, or red blood cells, transient or slight edema, or 
hypertension warranted a 10 percent rating under DC 7101.  See VA 
outpatient treatment records dated March 2006 to March 2007.  
Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against the grant of a 
disability rating higher than 10 percent under DC 7525.  

In this regard, the Board believes in must regrettably address 
the Veteran's credibility with regard to his many statements and 
letters to the VA regarding his disability and his many claims.  
While the Board does not doubt the sincerity of the Veteran's 
current beliefs, the evidence contains clear indications that the 
Veteran's current recollections are not accurate.  Based on the 
Veteran's conflicting statements (his current statements, his 
statements to health care providers over many years, and his 
statements during service) the Board finds that the Veteran is 
not credible or an accurate historian of his medical condition.  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)."  His statements, overall, are found to provide 
evidence against his claims, indicating that his recollection of 
events is not accurate.  Therefore, obtaining another VA 
examination regarding his claims due to his statements is not 
warranted based on this finding.
 
The Board has considered whether a higher disability rating may 
be assigned under DC 7524; however, the preponderance of the 
evidence does not reflect that any of the Veteran's testicles 
have been removed.  Therefore, DC 7524 is not for application in 
this case.  The Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after 
careful review of the available diagnostic codes and the medical 
evidence of record, the Board finds there are no other DCs that 
provide a basis to assign an evaluation higher than the 10 
percent rating currently assigned.  

In summary, and for the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
grant of a disability rating in excess of 10 percent for service-
connected right epididymitis, with testicular atrophy.  Because 
the evidence preponderates against the claim, the benefit-of-the-
doubt is not for application.  See Gilbert, supra.   

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in March and June 2007 that fully 
addressed all required notice elements and was sent prior to the 
initial AOJ decision in this matter.  The evidentiary record also 
contains undated VCAA letters addressed to the Veteran that 
contain information and evidence needed to substantiate his 
claims.  In general, the letters informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the undated VCAA letters 
and the March and June 2007 notice letters included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection and entitlement to SMC, and 
information concerning why his service connection claims for left 
epididymitis and cataracts, as well as his SMC claim, were 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the Veteran was informed about what 
evidence is necessary to substantiate the elements required to 
establish service connection and SMC that were found insufficient 
in the previous denial.  The Veteran's prior experiences with 
both the Court and the Board only provides more evidence that the 
Veteran has received adequate notice and is aware of what is 
required to prevail in this claim.  The Veteran has repeatedly 
asked and/or demanded the Board for a final decision regarding 
his claims. 

The VCAA letters also informed the Veteran of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's service treatment records and the evidentiary record 
contains VA outpatient treatment records dated from 1995 to 2009.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and he has not identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the Board notes that the Veteran was afforded a VA 
examination in March 2007 in conjunction with his increased 
rating claim.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  

ORDER

New and material evidence not having been submitted, the claims 
of service connection for left epididymitis, cataracts, and 
entitlement to special monthly compensation due to blindness are 
not reopened, and the appeals as to those issues are, 
accordingly, denied.

Entitlement to service connection for glaucoma is denied.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected right epididymitis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


